Title: John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 23 February 1784
From: Adams, John
To: Willink, Van Staphorst, and De la Lande & Fynje


        
          Gentlemen
          The Hague Feby: 23d: 1784.
        
        I receiv’d with Pleasure, your Favour of the 16th. which informs me of the Engagement of the Undertakers for a Million.
        I have receiv’d Letters from Some respectable Gentlemen, at Amsterdam, containing a Remark upon the Plan, which I beg Leave to transmit you in the Words of one of the Letters. “Il me semble que selon la teneur dudit Plan, il ne convient guere, pour ne pas dire, point du tout, a un Négotiant, d’y placer des Fonds puisqu’il serait possible, qu’il en fut privé pendant 13 Ans, et cela par la Raison que le dernier tirage n’aura lieu qu’a l’Expiration de ce terme. J’ai donc pensé que si les 7. tirages differens pourroient avoir lieu la 1re: année; tout Négotiant tant soit peu à son aise seroit dans le cas de tenter la fortune. Si pour ƒ:10,000: par exemple qu’il y aura mis il n’avoit d’autre sort, que d’en sortir, avec ses dix Obligations; sans aucune prime, il ne tiendrait qu’a lui de les vendre, d’employer de nouveau cette Somme dans son commerce: et quoique d’aprés cette maniere seule il convient aux Negotians d’y placer des fonds, cela ne conviendra pas moins aux Rentiers.” “plusieurs de mes Amis m’ayant demandé mon Avis, ont declarées ne vouloir s’y interesser si le susdit changement n’avait lieu. Au reste le Plan est trés bien Combiné et generalement gouté. et je ne doute pas que si le léger changement que je prens la Liberté de vous proposer avoit lieu, la Négotiation ne fut bientot remplie.”
        I answered the Gentlemen that I would communicate the Observation to you in whose Experience & Judgment I confide.
        A Gentleman here at the Hague, sent me a Message that he would be glad to take 75 Obligations instead of 50 which had been promised him
        very respectfully &c.
      